Citation Nr: 1022780	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-34 962	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left eye amblyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
amblyopia, left eye.  In May 2009, the Veteran testified at a 
Travel Board hearing, at the RO, before the undersigned 
Veterans Law Judge.  In October 2009, the Board sought an 
advisory medical opinion from the Veterans Health 
Administration (VHA).


FINDINGS OF FACT

The Veteran's amblyopia pre-existed service and did not 
increase in severity therein.


CONCLUSION OF LAW

Left eye amblyopia was not incurred in or aggravated by 
active military service.  38 C.F.R. §§ 3.303(c), 4.9(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in November 2004 and October 2008 
that fully addressed the notice elements, and the November 
2004 letter was sent prior to the initial RO decision in this 
matter.  These letters informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board also 
notes that the RO sent the Veteran a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, he 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been 
given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA and private treatment records related to his 
claim.  A VA examination was conducted in November 2008, 
which provided opinions in this matter.  In addition, the 
Board requested a medical opinion from the Veterans Health 
Administration (VHA) in this matter, and in January 2010 a VA 
physician provided an opinion in this matter.  In that 
regard, the Board finds the November 2008 and January 2010 VA 
opinions to be adequate, and notes that both VA opinions 
include findings, along with diagnoses/opinions, which were 
supported in the record.  In addition, both VA opinions 
included a review of the claims folder.  The November 2008 VA 
examination included a history obtained from the Veteran, and 
examination findings were reported.  These two VA examination 
reports are found to be adequate for rating purposes.  Barr 
v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In addition, 
it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to him is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) show that on a Report of 
Medical History prepared in conjunction with his induction 
examination in May 1968, the Veteran responded "yes" to 
having or having had eye trouble.  He responded "no" to 
having worn glasses or contact lenses.  It was noted that he 
had an eye injury at age 6, and although the writing is 
somewhat illegible, it appears to note blurred vision on the 
left.  On his induction examination in May 1968, under the 
ophthalmoscopic evaluation portion of the report, it was 
noted that the Veteran had a "traumatic corneal scar OS 
injury age 8 20/200 C/2".  On the second page of the 
induction examination report, it was noted that the traumatic 
corneal scar OS occurred at age 6.  On visual acuity testing, 
the appellant's distant vision in the right eye was 20/20 
corrected to 20/20 and in the left eye was 20/200 corrected 
to 20/200.  His summary of defects and diagnoses included 
refractive error, and the eye portion of his "PULHES" profile 
was listed as a "2".  An August 1968 optometry clinic 
treatment record showed that the appellant's near vision was 
20/25 on the right and 20/400 on the left.  There was no 
change in his prescription for the left eye.  There was a 
notation of amblyopia OS.  On his separation examination in 
August 1970, on visual acuity testing, the Veteran's distant 
vision in the right eye was 20/25 corrected to 20/20 and in 
the left eye was 20/400 corrected to 20/400.  It was noted 
that he had amblyopia OS.  In his summary of defects and 
diagnoses there was a notation of bilateral refractive error, 
and the eye portion of his "PULHES" profile was listed as a 
"2".  

A May 1996 private treatment record shows that the Veteran 
reported that he had a history of an injury in his left eye 
when he was very young, but he was not really sure what, and 
reported he had not seen well since then.  The impressions 
included old penetrating corneal injury in the left eye, at 
approximately age 5.  In July 1996, it was noted that he had 
a cataract in the left eye.  

A private treatment record dated in December 1999, appears to 
show that the Veteran had left eye visual acuity of 20/200.  
Examination showed a central scar in the left eye.  The 
impressions included cataract in the left eye.  

In February 2002, Dr. R.K. reported that the Veteran had been 
evaluated for cataracts, and noted that the Veteran had had 
increasing difficulty seeing at a distance and had noticed 
these symptoms worsening over the past year.  His visual 
acuity measured 20/200 in either eye, pin holing to 20/80 on 
the left.  Examination with the slit lamp revealed 
significant nuclear sclerotic cataracts, slightly worse in 
the left eye than the right eye, and the rest of the eye 
examination was unremarkable.  

In a statement dated in August 2004, the Veteran reported 
that he received his first draft notice in July 1965 and at 
his induction physical, he was given a 4F draft 
classification due to his poor eyesight.  He reported he then 
moved to California and was given a second draft notice in 
August 1968, and although his eyesight had not changed, he 
was given a 1A draft classification and inducted into the 
Army.  He claims he was exposed to adverse conditions which 
caused his eyesight to grow worse in service, including 
flashes of bright lights from machine guns and smoke which 
irradiated his eyes.  

Received in November 2004 were several lay statements in 
support of the Veteran's claim.  In one statement, the 
Veteran's sister asserted that the Veteran lost his left eye 
vision since he was approximately five years old.  She 
claimed that he was first drafted and was rejected because of 
his blind left eye, but then was later redrafted and accepted 
and sent to Vietnam, even though he was blind in his left 
eye.  In a lay statement, one of the Veteran's elementary 
school friends asserted that the Veteran was partially blind 
in the left eye, and was drafted even though he was visually 
impaired.  In another lay statement, another of the Veteran's 
friends reported he knew the Veteran since 1964, and that 
since before that time, the Veteran was partially blind in 
the left eye.  The Veteran's wife reported she met him in 
1967 and found out at that time that he was legally blind in 
his left eye.  

On VA examination in April 2005, the Veteran reported that he 
was drafted into service, even though it was known that he 
only had one good eye.  He reported that his amblyopia of the 
left eye was due to an injury that occurred when he was four 
or five years old.  He claimed that his left eye was injured 
when something poked it.  A visual acuity examination showed 
that uncorrected far vision on the left was 20/400, corrected 
to 20/400, and the uncorrected near vision of the left eye 
was 20/400, corrected to 20/400.  The Goldmann perimeter test 
showed that the "left eye has less than 20 degrees field and 
off center making it nearly useless".  The diagnoses 
included amblyopia, left eye.  The subjective factor was 
blurred vision and the objective factor was macular change.  
The VA examiner responded "no" to the question of whether 
the Veteran's eye condition was aggravated in service and, 
whether his current condition was related to his military 
service (if aggravation was shown).

In his notice of disagreement (NOD) received in November 2005, 
the Veteran reported that his "amblyopia (poor eye sight) was 
caused by a childhood accident at the age of three (3) when a 
[sic] object ruptured my left eye".  The Veteran cited from 
Bantam Medical Dictionary, stating that amblyopia was not due to 
any detectable disease of the eye ball or visual system.  He 
claimed that the only way his left eve visual acuity could go 
from 20/200 at induction to 20/400 at separation was if he 
suffered an additional trauma to his left eye  He claimed he was 
exposed to hazardous conditions in Vietnam.  He claimed he was 
blind in the left eye, and there was no way he know of to treat 
it.  He claimed that he was referring to his right eye as causing 
no functional impairment because he could still see out of that 
eye, even though he had a blind spot in the right eye.

In his substantive appeal (VA Form 9) received in November 2006, 
the Veteran reported that while on a test Huey flight in Vietnam 
during 1968, he sustained an injury to his left eye when aviation 
fuel was spilled over his body and eyes.  He claimed he was 
partially blind for awhile, and that his vision was blurred for 
several days.  

A VA eye consultation in November 2007 showed that the Veteran 
complained of decreased visual acuity in the left eye, and 
explained he had not been able to see at an earlier age.  The 
impressions included refractive error and decreased visual acuity 
in the left eye, due to an injury at age three years old, with 
stable visual acuity, per Veteran.

On VA examination in November 2008, the examiner (an optometrist) 
reviewed the Veteran's claims file, including STRs.  The Veteran 
reported he had an injury to the left eye when he was 3 or 4 
years old, and also had an injury to the left eye in service from 
jet fuel/helicopter fuel.  The examiner specifically noted, 
however, that "service treatment records including the induction 
examination on 5/3/1968 showed distant vision of 20/200 in left 
eye.  The impression was amblyopia of left eye.  At the time of 
his separation on 8/9/1970 showed distance vision of 20/400".  
On objective examination, the Veteran's corrected visual acuity 
of the left eye was noted to be 20/400.  Examination of the left 
eye showed large central spoke-like scarring.  The VA examiner 
opined that the Veteran's left eye amblyopia was not aggravated 
by service, and provided three reasons to support this opinion.  
First, the examiner noted that during induction into service in 
1968 and from private records from Corpus Christie in 1999, the 
Veteran's left eye acuity was the same as 20/200.  Second, the 
examiner noted that the Veteran's corneal scarring pattern had 
remained stable.  Third, the examiner noted that the Veteran's 
visual acuity in the left eye was corrected to 20/400, and that 
mild nuclear sclerosis was present and was the limiting factor in 
visual acuity.  The examiner noted that there was no mention of 
nuclear sclerosis cataract in the service treatment records.  

In May 2009, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  He testified that he was 
initially classified as 4F when he was first drafted, but then 
four years later, in 1968, he was reclassified as 1A and inducted 
into service, even though he had a pre-existing eye problem.  He 
testified that as a child of three or four years, his eye was 
injured and he had an operation at that time.  He testified that 
he was blind in the left eye, and that his left eye was 20/200 on 
induction and 20/400 at separation, which showed that he had a 
pre-existing condition that was aggravated beyond the normal 
progression during service.  He testified that from the time of 
his induction to his separation he was not aware of any decrease 
in his left eye vision.  He testified that during his service in 
Vietnam he had aviation fuel splashed on his face on several 
occasions, but he did not remember getting any treatment for 
that.  He claimed that they would dip him into barrels of rain 
water to clear out his face, because the aviation fuel burned.  
At the hearing, the Veteran submitted, along with the appropriate 
waiver, a statement and copies of two prior Board decisions.  

In light of the conflicting medical evidence, in October 
2009, the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA).  The physician was 
requested to review the claims files and provide an opinion 
as to the following:  i) Was the Veteran's amblyopia (which 
was first noted on a service treatment record in August 1968) 
(a) a congenital or developmental defect or (b) refractive 
error or (c) eye pathology that preexisted service, or (d) 
eye pathology with onset during service?; ii) If the 
Veteran's amblyopia was more properly characterized as a 
congenital or developmental defect or refractive error, 
please state whether it was subject to any superimposed 
disease or injury during the appellant's service; iii) If the 
Veteran's amblyopia is eye pathology that preexisted service, 
please provide an opinion as to (a) whether the Veteran's 
amblyopia (left eye pathology) was aggravated during service 
beyond its natural progression and (b) whether there was a 
decrease in the Veteran's left eye vision while in service, 
and, if so, whether such decrease was beyond that reasonably 
attributable to the natural progression of the preexisting 
amblyopia (left eye pathology).  

In January 2010, a VA physician and Chief of Ophthalmology, 
reviewed the Veteran's records and provided responses to the 
Board queries.  In response to the first question, the VA 
physician indicated that the Veteran's amblyopia was due to 
eye pathology, namely a childhood penetrating injury at age 
three, leading to corneal scarring and obstruction of the 
visual axis, and that the scar of the affected left eye has 
been described in the records as "large spoke-like scarring, 
actual dimensions or density of the corneal opacity were not 
specified".  The physician indicated that amblyopia was a 
reduction in best-corrected visual acuity in usually one, or, 
less commonly, both eyes as a result of an abnormal visual 
experience early in life, and that this may be due to 
misalignment of the eyes or strabismus, high or unequal 
refractive error or visual deprivation.  The VA physician 
opined that the traumatic corneal scar in this case resulted 
in sensory deprivation as a child and amblyopia, and 
explained that before age six, a child's developing visual 
system is sensitive to abnormal input caused by stimulus 
deprivation and was associated with more profound loss of 
vision and amblyopia.  

In response to the Board's second question, in the January 
2010 report, the VA physician indicated that at the time of 
induction into service, in August 1968, the Veteran's vision 
in the affected left eye was 20/200 or legal blindness, and 
that at the time of discharge, August 1970, vision was 
20/400.  The physician noted that the amblyopia the Veteran 
developed during childhood did not progress, that the Veteran 
had permanent scarring of the cornea from his childhood 
injury, and that his service in the military did not 
aggravate his pre-existing amblyopia.  The physician opined 
that the decrease in the vision of the Veteran's left eye 
must therefore be related to other causes, such as the 
natural progression of an age-related cataract.  The VA 
physician opined that the Veteran did have a mild nuclear 
sclerotic cataract on examination in November 2008, which was 
superimposed on the corneal scarring, and which could account 
for a one line decrease in vision.  In response to the 
Board's third question, the VA physician indicated that once 
amblyopia is established it does not progress.  The physician 
noted that the Veteran claims that an aviation fuel splash in 
the eye caused a further decrease in vision, and that a 
chemical splash or injury to the eye can produce ocular 
surface problems such as scarring and a tear deficiency state 
that may affect vision, but the physician also noted that 
there was no documentation of this during service.  The 
physician indicated that the Veteran reported no treatment 
for the fuel splash in his eye, and that a decrease in vision 
may be due to other factors, such as an age-related cataract, 
but not due to a worsening of the amblyopia per se.  The VA 
physician opined that the Veteran's corneal scarring of the 
left eye had not changed from the time of induction until 
discharge from service.  

III. Analysis

1. Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation of 
that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306 (a), (b).  Independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. § 
3.306(b)(1);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as interpreted under Cotant 
v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003, 
mandates that, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VA may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the pre-existing condition.  38 U.S.C.A. 
§ 1153.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

2. Discussion

The Veteran contends that he should be entitled to service 
connection for left eye amblyopia, claiming that this 
condition was aggravated during his active duty service when 
aviation fuel was accidently splashed in his eyes.  He claims 
that aggravation of his amblyopia is shown because his left 
eye visual acuity went from 20/200 (at service induction) to 
20/400 (at service separation).

In this case, the Board initially notes that the Veteran has 
a current left eye disability of amblyopia.  STRs show that 
on induction examination in May 1968, it was noted that he 
had a "traumatic corneal scar OS injury age 8 20/200 C/2".  
On visual acuity testing, his distant vision in the left eye 
was 20/200 corrected to 20/200.  An August 1968 optometry 
clinic treatment record showed that his near vision was 
20/400 on the left and there was a notation of amblyopia OS.  
On separation examination in August 1970, his distant vision 
in the left eye was 20/400, corrected to 20/400, and it was 
noted that he had amblyopia OS.  Thus, it appears that the 
Veteran's left eye amblyopia was noted upon entry into 
service.

Part of the reason behind the Board obtaining an advisory 
medical opinion from the VHA in October 2009 was to establish 
whether the Veteran's amblyopia (which was first noted on a 
service treatment record in August 1968) was (a) a congenital 
or developmental defect or (b) refractive error or (c) eye 
pathology that preexisted service, or (d) eye pathology with 
onset during service.  The VHA physician in January 2010 
responded to that first question that the Veteran's amblyopia 
was due to eye pathology, namely a childhood penetrating 
injury at age three which led corneal scarring and 
obstruction of the visual axis.  Thus, having established 
that the Veteran's amblyopia was due to eye pathology and 
that the amblyopia pre-existed service, the Board must 
discuss whether his amblyopia was aggravated during service.  

Review of the record does not support a finding that the 
Veteran's left eye amblyopia was aggravated during service.  
While his STRs show that his left eye visual acuity went from 
20/200 (at service induction) to 20/400 (at service 
separation), this alone does not show aggravation of his left 
eye amblyopia.  The VA physician in January 2010 addressed 
this matter, and noted that the amblyopia developed during 
childhood and once established does not progress, and also 
noted that the Veteran had permanent scarring of the cornea 
from his childhood injury.  The VA physician then opined that 
the Veteran's service in the military did not aggravate his 
pre-existing amblyopia.  

With regard to the fact that the Veteran's visual acuity 
decreased during service, the Board notes the Veteran's 
representative, in the May 2010 informal hearing 
presentation, claimed that the VHA physician in January 2010 
did not account for this reduction in visual acuity.  In that 
regard, the Board notes the VA physician was clear that 
amblyopia does not progress and that the cornea was 
permanently scarred from the childhood injury.  The VA 
physician also indicated that the decrease in vision must be 
related to other causes, such as natural progression of an 
age-related cataract, noting that the Veteran did have a mild 
nuclear sclerotic cataract on examination in November 2008, 
which superimposed on corneal scarring could account for the 
decrease in vision.  The VA physician also noted the 
Veteran's report that an aviation fuel splash caused a 
further decrease in vision, and acknowledged that a chemical 
splash or injury to the eye could produce ocular surface 
problems such as scarring and a tear deficiency state that 
may affect vision, but noted that there was no documentation 
of this during service nor did the Veteran report being 
treated for a fuel splash in his eyes.  The VA physician 
opined that the decrease in vision must have been related to 
other causes.  The Board acknowledges that the VA physician's 
opinions regarding the cause of the decrease in left visual 
acuity noted on the Veteran's separation examination are not 
clear and unequivocal.  Clearly, the VA physician was trying 
to determine a cause for the decreased visual acuity.  
However, it is important to note that the VA physician need 
not have undertaken that analysis.  The Board asked whether 
the Veteran's amblyopia was aggravated during service beyond 
its natural progression, and the VA physician responded that 
amblyopia does not progress once established.  Thus, the 
answer to the question of whether the Veteran's amblyopia was 
aggravated during service ends there.  

In addition, the Board notes that other VA opinions in this 
matter support the January 2010 VHA opinion.  On VA 
examination in April 2005, the diagnoses included amblyopia, 
left eye, and the VA examiner responded "no" to the 
question of whether the Veteran's eye condition was 
aggravated in service and, whether his current condition was 
related to his military service (if aggravation was shown).  
Finally, on VA examination in November 2008, the examiner 
opined that the Veteran's left eye amblyopia was not 
aggravated by service, noting first that the examiner noted 
that during induction into service in 1968 and from private 
records from Corpus Christie in 1999, the Veteran's left 
acuity was the same as 20/200.  Second, the VA examiner noted 
that the Veteran's corneal scarring pattern had remained 
stable.  Third, the examiner noted that the Veteran's visual 
acuity in the left eye was corrected to 20/400, and that mild 
nuclear sclerosis was present and was the limiting factor in 
visual acuity, but noted that there was no mention of nuclear 
sclerosis cataract in the service treatment records.  

Thus, the Board finds that there is probative and persuasive 
medical evidence speaking to the issue of whether the 
Veteran's pre-existing left eye amblyopia was aggravated 
during active duty service.  Specifically the January 2010 
opinion is found to be persuasive, as it was based upon 
review of the veteran's records and was supported by specific 
rationale.  The Board acknowledges that a VA eye consultation 
in November 2007 provided impressions including refractive 
error and decreased visual acuity in the left eye, due to an 
injury at age three years old, with stable visual acuity, per 
Veteran.  However, this impression is based on the 
contentions made by the Veteran.  With regard to the 
Veteran's contentions, the Board acknowledges that he is 
competent to state that he had decreased vision during 
service and he is also competent to report that aviation fuel 
was splashed in his left eye.  His report is considered 
credible lay evidence of symptomatology.  See Jandreau v. 
Nicholson, supra; Buchanan v. Nicholson, supra.  However, his 
statements are not considered competent or probative evidence 
of whether his eye disability was aggravated during service 
or that aggravation of his left eye amblyopia during service 
was shown by decreased visual acuity in the left eye noted 
upon discharge.  The Veteran is not competent, as a 
layperson, to provide an opinion or evidence as to matters 
involving medical diagnosis or etiology.  See Espiritu v. 
Derwinski, supra.

After a review of the evidence, the Board concludes that the 
Veteran's left eye amblyopia pre-existed service, that it 
clearly and unmistakably underwent no permanent increase 
(aggravation) during active service.  In sum, there is no 
support for a grant of service connection for left eye 
amblyopia.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for left eye amblyopia is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


